Name: 84/556/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 6 November 1984 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1985)
 Type: Decision
 Subject Matter: political geography;  iron, steel and other metal industries;  tariff policy
 Date Published: 1984-11-23

 Avis juridique important|41984D055684/556/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 6 November 1984 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1985) Official Journal L 306 , 23/11/1984 P. 0075 - 0079+++++( 1 ) OJ NO L 41 , 14 . 2 . 1983 , P . 113 . ( 2 ) OJ NO L 41 , 14 . 2 . 1983 , P . 2 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL OF 6 NOVEMBER 1984 ESTABLISHING CEILINGS AND COMMUNITY SUPERVISION FOR IMPORTS OF CERTAIN GOODS ORIGINATING IN YUGOSLAVIA ( 1985 ) ( 84/556/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 1 . IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN YUGOSLAVIA AND INDICATED IN ARTICLE 3 OF THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE EUROPEAN COAL AND STEEL COMMUNITY , OF THE ONE PART , AND THE SOCIALIST FEDERAL REPUBLIC OF YUGOSLAVIA , OF THE OTHER PART ( 1 ) , SHALL BE SUBJECT TO ANNUAL CEILINGS AND TO COMMUNITY SUPERVISION FROM 1 JANUARY TO 31 DECEMBER 1985 . THE DESCRIPTION OF THE GOODS REFERRED TO IN THE PRECEDING SUBPARAGRAPH , THEIR TARIFF HEADINGS AND STATISTICAL NUMBERS AND THE LEVELS OF THE INDICATIVE CEILINGS ARE GIVEN IN THE ANNEX HERETO . 2 . AMOUNTS SHALL BE SET OFF AGAINST THE CEILINGS AS AND WHEN THE GOODS ARE ENTERED WITH CUSTOMS AUTHORITIES FOR FREE CIRCULATION AND ACCOMPANIED BY A MOVEMENT CERTIFICATE CONFORMING TO THE RULES CONTAINED IN PROTOCOL 3 TO THE COOPERATION AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SOCIALIST FEDERAL REPUBLIC OF YUGOSLAVIA ( 2 ) . GOODS SHALL BE SET OFF AGAINST THE CEILINGS ONLY IF THE MOVEMENT CERTIFICATE HAS BEEN SUBMITTED BEFORE THE DATE ON WHICH CUSTOMS DUTIES ARE REIMPOSED . THE REACHING OF A CEILING SHALL BE DETERMINED AT COMMUNITY LEVEL ON THE BASIS OF IMPORTS SET OFF AGAINST IT IN THE MANNER DEFINED IN THE PRECEDING SUBPARAGRAPHS . THE MEMBER STATES SHALL PERIODICALLY INFORM THE COMMISSION OF IMPORTS EFFECTED IN ACCORDANCE WITH THE ABOVE RULES ; SUCH INFORMATION SHALL BE SUPPLIED UNDER THE CONDITIONS LAID DOWN IN PARAGRAPH 4 . 3 . AS SOON AS THE CEILINGS ARE REACHED AT COMMUNITY LEVEL , MEMBER STATES MAY AT ANY TIME , AT THE REQUEST OF ANY ONE OF THEM OR OF THE COMMISSION , AND IN RESPECT OF THE WHOLE OF THE COMMUNITY , REINTRODUCE THE LEVYING OF THE CUSTOMS DUTIES APPLICABLE TO THIRD COUNTRIES . IN THE CASE OF SUCH A REIMPOSITION , GREECE SHALL REINTRODUCE THE LEVYING OF THE CUSTOMS DUTIES WHICH IT APPLIES TO THIRD COUNTRIES AT THE DATE IN QUESTION . WITHIN THE FRAMEWORK OF THE FOREGOING PROVISIONS , THE COMMISSION SHALL COORDINATE THE PROCEDURES FOR REINTRODUCING THE CUSTOMS DUTIES APPLICABLE TO THIRD COUNTRIES , IN PARTICULAR BY NOTIFYING THE DATE COMMON TO THE WHOLE OF THE COMMUNITY AND DIRECTLY APPLICABLE IN EACH MEMBER STATE . THIS NOTIFICATION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 4 . MEMBER STATES SHALL FORWARD TO THE COMMISSION , NOT LATER THAN THE 15TH DAY OF EACH MONTH , STATEMENTS OF THE AMOUNTS SET OFF DURING THE PRECEDING MONTH . THEY SHALL , IF THE COMMISSION SO REQUESTS , MAKE UP SUCH STATEMENTS FOR PERIODS OF 10 DAYS AND FORWARD THEM WITHIN FIVE CLEAR DAYS OF EXPIRY OF THE PRECEDING 10-DAY PERIOD . ARTICLE 2 MEMBER STATES AND THE COMMISSION SHALL COOPERATE CLOSELY TO ENSURE THAT THIS DECISION IS COMPLIED WITH . ARTICLE 3 MEMBER STATES SHALL TAKE ALL MEASURES NECESSARY TO IMPLEMENT THIS DECISION . DONE AT BRUSSELS , 6 NOVEMBER 1984 . THE PRESIDENT J . O'KEEFFE ANNEX DESCRIPTION PIG IRON , CAST IRON AND SPIEGELEISEN , IN PIGS , BLOCKS , LUMPS AND SIMILAR FORMS : A . SPIEGELEISEN B . HAEMATITE PIG IRON AND CAST IRON C . PHOSPHORIC PIG IRON AND CAST IRON D . OTHER PIG IRON AND CAST IRON : II . OTHER IRON OR STEEL COILS FOR RE-ROLLING BARS AND RODS ( INCLUDING WIRE ROD ) , OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLD-FORMED OR COLD-FINISHED ( INCLUDING PRECISION-MADE ) ; HOLLOW MINING DRILL STEEL : A . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED D . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : I . NOT FURTHER WORKED THAN CLAD : A ) HOT-ROLLED OR EXTRUDED ANGLES , SHAPES AND SECTIONS , OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLD-FORMED OR COLD-FINISHED ; SHEET PILING OF IRON OR STEEL , WHETHER OR NOT DRILLED , PUNCHED OR MADE FROM ASSEMBLED ELEMENTS : A . ANGLES , SHAPES AND SECTIONS : I . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED IV . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : A ) NOT FURTHER WORKED THAN CLAD : 1 . HOT-ROLLED OR EXTRUDED B . SHEET PILING HOOP AND STRIP , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : A . NOT FURTHER WORKED THAN HOT-ROLLED B . NOT FURTHER WORKED THAN COLD-ROLLED : I . IN COILS FOR THE MANUFACTURE OF TINPLATE C . CLAD , COATED OR OTHERWISE SURFACE-TREATED : III . TINNED : A ) TINPLATE V . OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) : A ) NOT FURTHER WORKED THAN CLAD : 1 . HOT-ROLLED SHEETS AND PLATES , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : A . " ELECTRICAL " SHEETS AND PLATES B . OTHER SHEETS AND PLATES : I . NOT FURTHER WORKED THAN HOT-ROLLED II . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : B ) MORE THAN 1 MM BUT LESS THAN 3 MM C ) 1 MM OR LESS III . NOT FURTHER WORKED THAN BURNISHED , POLISHED OR GLAZED IV . CLAD , COATED OR OTHERWISE SURFACE-TREATED : B ) TINNED C ) ZINC-COATED OR LEAD-COATED D ) OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) V . OTHERWISE SHAPED OR WORKED : A ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED : 2 . OTHER ALLOY STEEL AND HIGH CARBON STEEL IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.14 : A . HIGH CARBON STEEL : I . INGOTS , BLOOMS , BILLETS , SLABS AND SHEETS BARS : B ) OTHER III . COILS FOR RE-ROLLING IV . UNIVERSAL PLATES V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED D ) CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : 1 . NOT FURTHER WORKED THAN CLAD : AA ) HOT-ROLLED OR EXTRUDED VI . HOOP AND STRIP : A ) NOT FURTHER WORKED THAN HOT-ROLLED C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : 1 . NOT FURTHER WORKED THAN CLAD : AA ) HOT-ROLLED VII . SHEETS AND PLATES : A ) NOT FURTHER WORKED THAN HOT-ROLLED B ) NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : 2 . LESS THAN 3 MM C ) POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED D ) OTHERWISE SHAPED OR WORKED : 1 . CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED B . ALLOY STEEL : I . INGOTS , BLOOMS , BILLETS , SLABS AND SHEET BARS : B ) OTHER : 1 . INGOTS : BB ) OTHER 2 . BLOOMS , BILLETS , SLABS AND SHEET BARS III . COILS FOR RE-ROLLING IV . UNIVERSAL PLATES V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED D ) CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : 1 . NOT FURTHER WORKED THAN CLAD : AA ) HOT-ROLLED OR EXTRUDED VI . HOOP AND STRIP : A ) NOT FURTHER WORKED THAN HOT-ROLLED C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : 1 . NOT FURTHER WORKED THAN CLAD : AA ) HOT-ROLLED VII . SHEETS AND PLATES : A ) " ELECTRICAL " SHEETS AND PLATES B ) OTHER SHEETS AND PLATES : 1 . NOT FURTHER WORKED THAN HOT-ROLLED 2 . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : BB ) LESS THAN 3 MM 3 . POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED 4 . OTHERWISE SHAPED OR WORKED : AA ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED